Citation Nr: 1714811	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-44 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected mitral valve prolapse, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1988 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2010.  The hearing transcript is associated with the record.

This matter was previously remanded by the Board for additional development in May 2011, November 2014, and April 2016.  All requested development has been completed.  


FINDING OF FACT

The Veteran's mitral valve prolapse has been manifested by a workload of 8.5 METs for the entire appeal period, resulting in dyspnea, fatigue, and angina (chest pain). 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for mitral valve prolapse have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Code 7000 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an increased rating for her service-connected mitral valve prolapse.   She received service connection for her mitral valve prolapse in a July 2006 rating decision, and was assigned a noncompensable rating under 38 C.F.R. § 4.104, Diagnostic Codes 7000.  Her current claim for an increased rating was received in January 2008, and she is currently rated 10 percent for her mitral valve prolapse since January 2008.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's mitral valve prolapse is currently assigned a 10 percent evaluation under Diagnostic Code 7000.  38 C.F.R. §§ 4.10, 4.104. The criteria include references to metabolic equivalents (METs).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2016).

Under Diagnostic Code 7000, a 10 percent rating is warranted for valvular heart disease when there is a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for valvular heart disease when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum 100 percent rating is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Id.

Facts and Analysis - Mitral Valve Prolapse Rating

As noted above, the appeal period begins in January 2008.  The Veteran asserts that she is entitled to a rating in excess of 10 percent for mitral valve prolapse due to her chest pain.  See December 2010 Board videoconference hearing transcript.  As an initial matter, the Board observes that chest pain is contemplated by her currently assigned rating criteria.  The rating criteria includes "angina" which is chest pain or discomfort and, though typically associated with exertion, can occur without exertion.  Thus the primary factors for consideration in the Veteran's evaluation are: her documented METs; documented ejection fraction; evidence of cardiac hypertrophy or dilatation on electrocardiogram; the presence of acute and/or chronic congestive heart failure; and the presence of active infection with valvular heart damage. 

The Veteran received a VA nuclear cardiology stress test in January 2008.  The reason for the examination was chest pain and the treatment note reflects the veteran had experienced a severe episode of chest pain several months prior and a thallium test was negative.  The provider noted that the Veteran was able to perform a treadmill test.  The instrument diagnosis was: sinus bradycardia; incomplete right bundle branch block; nonspecific T-wave abnormality; and abnormal ECG consistent with previous ECG dated December 2009. 

The Veteran received a VA ETT/Sesta test in February 2008.  The summary of the test results reflect a normal baseline ECG; appropriate heart rate response; appropriate blood pressure response; no symptoms; arrhythmias including one premature ventricular contraction and one ventricular couplet.  The conclusion was that the electrocardiograph was negative for stress induced myocardial ischemia. 

A May 2008 VA treatment note reflects that the Veteran's chest pain had resolved but was likely associated with mitral valve prolapse due to a negative dip-sesta test.  A December 2008 VA treatment note reflects the Veteran complained of chest wall pain on and off over the previous several years, usually with onset when someone hugged her.  She was experiencing a flare-up of chest wall pain the previous couple of weeks.  

A statement from the Veteran dated May 2009 reflects that medication was helping with her mitral valve prolapse symptoms.

In December 2009, the Veteran received follow-up treatment after an emergency room visit for chest pain.  It reflects no imaging evidence of reversible ischemia and a left ventricular ejection fraction of 67 percent by computer.  A CT of the abdomen and chest were within normal limits.  The provider noted that the chest wall was tender to palpation; the assessment for chest pain was fibromyalgia. 

In March 2010, the Veteran received a VA heart examination.  She reported chest pains that came and went with no clear-cut aggravating or alleviating factors.  The chest pain occurred a couple times a month.  She reported she could walk a flight of stairs or a mile and denied paroxysmal nocturnal dyspnea, orthopnea, leg swelling, and dyspnea on exertion.  She denied dizziness, presyncope, and syncope.  On physical examination, the provider noted a III/VI systolic murmur at the left sternal border.  Additional tests were planned.  

An exercise tolerance test was given later in March 2010.   The Veteran exercised for just over seven minutes and achieved a METs of 8.5; the reason for stopping was dyspnea.  The summary of the report reflects: baseline ECG of normal sinus rhythm; normal functional capacity; appropriate heart rate response; appropriate blood pressure response; mild tightness in shoulder; no arrhythmias, and no ST changes.  The conclusion was maximal exercise treadmill test clinically and electrocardiographically negative for exercise induced myocardial ischemia; good exercise tolerance.  

The Veteran sought treatment for chest pain at the VA emergency room in December 2010; the pain radiated to left arm and neck and she asserted excessive left eye tearing.  She reported intermittent chest pain secondary to mitral valve prolapse; the provider's assessment noted this was a possibility but did not definitively agree with the Veteran's characterization.

In her December 2010 Board hearing, the Veteran reported that she had experienced chest pain for many years but that it had worsened significantly recently.  She asserted that she was entitled to a higher rating for her mitral valve prolapse because of her chest pain.  

In May 2011, the Board remanded the issue of an increased evaluation for mitral valve prolapse for additional development.  Specifically, the Board requested a new VA heart examination and any other appropriate development regarding the Veteran's chest pain. 

She received another VA heart examination in August 2011.  A nuclear medicine spect myocardial perfusion imaging test revealed a small-sized left ventricle with normal function and a possible/borderline finding of mild reversible ischemia at the anterior wall segments.  Ejection fraction was 75 percent according to the computer.  The report reflects that additional testing conducted two days later revealed an ejection fraction of 65 to 70 percent.  The Veteran complained of occasional chest pain and had to prop her head up at night; otherwise she felt like she might stop breathing.  She also reported getting fatigued easily and shortness of breath on walking stairs.  The examiner noted the Veteran occasionally engaged in labored activities without chest pain or shortness of breath.  No METs test was performed and the RO determined that METs test should be performed.  The examiner responded in November 2011 stating that a stress test was not performed because it was not part of the Veteran's treatment plan.  It reflects an interview-based METs estimate of 3 to 5, with the limitation being attributed to the Veteran's fibromyalgia.  The examiner further stated that the Veteran's ejection fraction was the most accurate indicator of cardiac function. 

An August 2014 VA treatment note reflects the Veteran complained of heart flutters for approximately one week, mostly when she lie down at night.  She denied chest pain, shortness of breath, lightheadedness, and dizziness.  The assessment was heart flutter and a Holter monitor test was ordered.  In September 2014, the Veteran received the results of her Holter monitor test.  It revealed rare premature supraventricular and ventricular complexes, intermittent right bundle branch block, two bouts of supraventricular tachycardia, and no sustained tachydysrhythmias or bradydysrhythmias.

In November 2014, the Board again remanded the Veteran's claim, noting that an exercise-based METs test was required for rating purposes unless some very specific exceptions were met.   See 38 C.F.R. § 4.100. 

The Veteran received another VA heart examination in February 2015.  The examination report is largely inadequate, but it does contain the Veteran's reported symptomatology.  She reported recent intermittent complaints of palpitations with improved with deep breathing and relaxation and progressive dyspnea on exertion requiring frequent breaks.  The Veteran reported a decrease in chest pain which she attributed to Metoprolol.  She denied lower extremity edema.  The report reflects no evidence of cardiac hypertrophy, no evidence of cardiac dilation; no presence of congestive heart failure and no presence of active infection.  The examiner did not perform the appropriate tests to show ejection fraction or METs.

In April 2016, the Board again remanded the Veteran's claim; again noting that an exercise-based METs test was required for rating purposes unless the regulatory exceptions were met.   

The Veteran received a VA heart examination again in June 2016.  The examiner noted that the Veteran's dose of Metoprolol had been increased since the last VA examination.  This improved palpitations, though she still occasionally experienced them during exertion, lasting less than a minute.  She denied any associated chest pain, syncope, or dizziness.   She was on continuous medication for her heart disability.  There was no evidence of infectious cardiac conditions; no evidence of cardiac hypertrophy, no evidence of cardiac dilation; and no presence of congestive heart failure.  Left ventricular ejection fraction was measured at 65 percent; exercise METs testing revealed a score of 8.5; the interview based METs testing resulted in a score of great than 5 to 7.  The provider noted that the exercise METs test was a more accurate indicator of the Veteran's cardiac disability because her METs level was influenced by her fibromyalgia. 

The evidence of record reflects that the Veteran's ejection fraction has consistently been between the 65 to 75 percent range during the entire appeal period.  Exercise-based METs test revealed a score of 8.5 in both March 2010 and June 2016.  Interview-based METs tests revealed an estimated score of 3 to 5 in August 2011; however the provider indicated that the ejection fraction was a better indicator of cardiac function because the interview-based score was significantly influenced by her fibromyalgia disability.  An interview-based METs test in June 2016 revealed an estimated score of greater than 5 to 7; the provider indicated that the exercise test was a better indicator of cardiac function due to significant impact of her fibromyalgia on activities.   

Given the evidence above, the Board finds that the Veteran's mitral valve prolapse disability has been manifested by a workload of 8.5 METs resulting in dyspnea, fatigue, angina, rare dizziness, and continuous medication.  The Board acknowledges that the Veteran has complained of heart flutters during the appeal period and that arrhythmias have been documented; however, these arrhythmias were not sustained.  As such, the criteria for a separate evaluation for these manifestations are not met.  

As a result of the foregoing, the Board finds that the Veteran's mitral valve prolapse disability picture corresponds with the Veteran's currently assigned 10 percent rating.  Referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  


ORDER

A rating greater than 10 percent for mitral valve prolapse is denied.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


